Citation Nr: 0330247	
Decision Date: 11/04/03    Archive Date: 11/13/03

DOCKET NO.  02-21 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Evaluation of post-traumatic stress disorder (PTSD), 
currently rated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from September 1969 to June 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating determination of 
the Denver, Colorado, Department of Veterans Affairs (VA) 
Regional Office (RO).  


REMAND

With regard to the veteran's clam for an increased evaluation 
for PTSD, the Board notes that in a Form 9 dated and received 
in December 2002, the veteran requested that he be allowed to 
appear at a videoconference before a Veterans Law Judge.  To 
date, the veteran has not been afforded the requested hearing 
and he has not withdrawn his request.  

Accordingly, this case is REMANDED for the following:

The AOJ should take appropriate action to 
schedule the veteran for a 
videoconference hearing at the Denver RO 
before a Veterans Law Judge.  

The AOJ should review the evidence that 
has been added to the record.

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board after 
compliance with appellate procedures.  The case should be 
returned to the Board after compliance with requisite 
appellate procedures.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




